Reasons for Allowance
Claims 1, 2, 4-6, 15-26, 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a reinforced insulation assembly as claimed in claims 1, 15 and 28.  The closest prior art of record is Guozhong et al. (CN 202194262) and Whitaker et al. (US Patent Application No. 2009/0130389).  Guozhong et al. teach a reinforced insulation assembly comprising a high-temperature, rigid insulation formed from perlite silicate, a reinforcement layer and a glue, wherein the reinforcement layer is fully embedded or coated in the adhesive.  Guozhong et al. fail to teach wherein the insulation is pre-formed or molded; and adhesive is applied to a single outer rigid surface of the high-temperature, rigid insulation for attaching the high-temperature, rigid insulation to the reinforcement layer, wherein the adhesive penetrates the high-temperature, rigid insulation.  Whitaker et al. teach an insulation assembly comprising an adhesive.  Whitaker et al. fail to teach a reinforced insulation assembly comprising a high-temperature, rigid insulation formed from perlite silicate, wherein the insulation is pre-formed or molded; a reinforcement layer; and adhesive applied to a single outer rigid surface of the high-temperature, rigid insulation for attaching the high-temperature, rigid insulation to the reinforcement layer, wherein the adhesive penetrates the high-temperature, rigid insulation, and the reinforcement layer is fully embedded or coated in the adhesive. The prior art also fails to teach a second layer directly above the first layer including a mixture of an adhesive .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/29/2021